Citation Nr: 0810667	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to March 31, 1999, for 
the grant of service connection for major depressive disorder 
with psychotic features, to include on the basis of clear and 
unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to July 
1961  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the RO.  

The Board notes that the veteran is seeking an earlier 
effective "due to clear and unmistakable error."  In the 
August 2004 rating decision, the RO determined that previous 
rating decisions did not contain CUE and thus denied 
entitlement to an earlier effective date on other bases.  

The March 2005 Statement of the Case (SOC) characterized the 
issue as whether the assignment of the earlier effective date 
for the service-connected major depression with psychotic 
features was clear and unmistakable error.  In the interest 
of clarity and to provide the veteran with all possible 
benefits, the Board has recharacterized the issue.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

At the outset, the Board notes that, to the extent that the 
issue on appeal involves a general assertion that a previous 
decision denying service connection had involved CUE, the 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  See 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see 
also Parker v. Principi, 15 Vet. App. 407 (2002).  

However, when an claim for an earlier effective date concerns 
the correct application of regulations in connection with a 
reopened claim, VCAA and its imposes upon VA an enhanced duty 
to notify the claimant of the information and evidence 
necessary to substantiate the claim, as well as who  is 
responsible for obtaining the evidence, and to assist the 
claimant in obtaining the evidence.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107(West 2002 & Supp. 2007) ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

To date, the veteran has not received a comprehensive VCAA 
letter explaining the need for evidence needed to support his 
claim for an effective prior to March 31, 1999 for the grant 
of service connection for major depressive disorder with 
psychotic features.  

In addition, the veteran should be advised of his duty to 
provide specific allegations of CUE in connection with any 
final decision that denied his claim of service connection 
for an innocently acquired psychiatric disorder, to include 
the  Board decision promulgated in April 1992.  

To the extent that the veteran's assertions may concern CUE 
in a final decision of the Board, the veteran should be 
advised that a motion for revision on this basis may only be 
filed with and addressed by the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim for an 
effective prior to March 31, 1999, for 
the grant of service connection for major 
depressive disorder with psychotic 
features.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should be notified of the 
applicable regulations regarding 
disability ratings and effective dates 
when service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

To the extent that the veteran may be 
challenging a prior final decision, the 
veteran should be notified of his duty to 
plead with specificity as to any claimed 
CUE.  

2.  Following completion of all indicated 
development, the veteran's claim for an 
effective date prior to March 31, 1999, 
for the grant of service connection for 
major depressive disorder with psychotic 
features, to include on the basis of CUE 
in a prior final decision, should be 
readjudicated in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).   



